Citation Nr: 1418684	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether the appellant's deceased spouse (decedent) had qualifying service and was a Veteran so as to establish her basic eligibility to receive Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC), death pension, and accrued benefits based on his service.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The decedent served with the Army National Guard from January 1961 to January 1964, which included a verified period of active duty for training (ACDUTRA) from January 1962 to July 1962.  He died on October [redacted], 2007; the appellant is his widow.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decisional letter by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO) that denied her DIC, death pension, and accrued benefits.  The decedent's VA record is currently under the jurisdiction of the Cleveland, Ohio RO.  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appellant seeks VA DIC, death pension and accrued benefits.  A threshold matter that must be resolved is whether the decedent was a Veteran (and the appellant in turn, is a proper claimant for the benefits sought).  Because the Board's determination on the threshold question of Veteran status is dispositive (if the appellant is not a proper claimant, that is where the analysis must end), the issue has been characterized as stated on the preceding page.  

The decedent served solely with the Army National Guard.  Because one way of establishing Veteran status is by showing that the person with such service was disabled from disease or injury incurred or aggravated in line of duty during ACDUTRA or from injury incurred or aggravated during inactive duty training (INACDUTRA) the claim of service connection for amyotrophic later sclerosis (ALS) is inextricably intertwined with the Veteran status question, and those two issues will be addressed concurrently.  


FINDINGS OF FACT

1.  The decedent's service in the Army National Guard from January 1961 to January 1964, with a verified period of ACDUTRA from January 1962 to July 1962, is not of itself qualifying service to establish Veteran status.  

2.  The decedent did not incur disability due to disease or injury during ACDUTRA; his service is not qualifying service for the presumption of service connection for ALS afforded under 38 C.F.R. § 3.318..  


CONCLUSION OF LAW

The appellant's deceased spouse was not a Veteran; therefore, she is not a proper claimant for VA DIC, death pension, or accrued benefits based on his service and her claims for such benefits lack legal merit.  38 U.S.C.A. §§ 101(22), (24), 1131, 1310, 5121, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.6, 3.7, 3.17, 3.102, 3.303, 3.312, 3.318 3.1000; Bowers v. Shinseki, No. 2013-7087, ____ F.3d ____ (Fed. Cir. decided Apr. 17, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The appellant was afforded opportunity to present her contentions (through her representative) during the April 2013 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has the duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the April 2013 hearing the undersigned explained the issues, and focused on the element necessary to substantiate the claims (Veteran status).  The applicability of 38 C.F.R. § 3.318 was discussed.  As the law is dispositive and critical facts are not in dispute, the requirement to suggest submission of evidence does not apply.  A Bryant notice deficiency has not been alleged..

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the decedent's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Veteran Status/Presumptive Service Connection for ALS

The issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law, and therefore was a "Veteran."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (For VA purposes, a "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.").

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The decedent served with the Army National Guard from January 1961 to January 1964 during which he had a period of ACDUTRA (from January 1962 to July 1962).  His DD Form 214 for that period of time indicates that his source of entry into active service other than by induction was that he was ordered to ACDUTRA.  His transfer of discharge from this period of service was noted to be "[r]elieved from active duty training and returned to State Control as a member of the Army National Guard of Ohio to complete remaining service obligation 1 year and 6 months."  The remarks section also notes "6 MONTHS ACDUTRA."  The appellant (via her representative) argues that use of the term "active service" in the heading "source of entry into active service other than by induction" connotes that the decedent indeed had "active duty service.  The Board finds otherwise.
The DD Form 214 clearly shows that the decedent's January to July 1962 service was ACDUTRA.  It is expressly noted that the source of his entry into [such period of] active service other than by induction was that he was ordered to ACDUTRA (and not enlistment or reenlistment) and that discharge was via "relieved from active duty training and returned to state control as a member of the Army National Guard of Ohio".  The use of the term active service in the context cited is to distinguish the period from the decedent's prior inactive National Guard status.  Significantly, in response to an Agency of Original Jurisdiction request for verification of the decedent's service for the period from January 1961 to January 1964, the National Personnel Records Center (NPRC) confirmed that the decedent "performed no active duty other than for training purposes."  

The appellant, her friend and representative have argued that the decedent's full-time ACDUTRA service is included within the definition of "active military, naval, or air service."  However, the law (38 U.S.C.A. § 101(24)) is clear that ACDUTRA qualifies as "active military, naval, or air service" only when a claimant dies or becomes disabled from a disease or injury incurred or aggravated in the line of duty. The appellant's friend testified at the videoconference hearing that, in his "service as an exec officer" at Aberdeen Proving Grounds, ACDUTRA was not treated differently from active duty.  However, the testimony cannot overcome the plain language of the law.  Notably, a service department finding as to the fact of service in the United States Armed Forces is, by regulation (38 C.F.R. § 3.203), binding upon VA for purposes of establishing entitlement to benefits.  Duro v. Derwinski, 2 Vet. App. 530 (1993).  The service department's verification that the decedent "performed no active duty other than for training purposes" is consistent with the decedent's service personnel records.  

The decedent does not have active military, naval, or air service through his service on ACDUTRA because he did not become disabled from a disease or injury incurred or aggravated during ACDUTRA.  His service treatment records contain no evidence of a disability-causing disease or injury during his ACDUTRA.  See 38 U.S.C.A. § 101 (24).

There is no evidence that the decedent became disabled or died from a disease or injury incurred during ACDUTRA, and the appellant does not allege otherwise.  The appellant argues that presumptive service connection (under 38 C.F.R. § 3.318) is warranted for the decedent's ALS.  

Section 3.318 states that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  38 C.F.R. § 3.318(a).  However, service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  Id. (b)(3).  Here, the decedent did not have active military, naval, or air service, was not discharged from active military, naval, or air service (in July 1962 he was discharged from a period of ACDUTRA), and was not a Veteran.   Hence, the presumption of service connection for ALS does not apply in this case, and service connection for ALS is not warranted.  Recent caselaw is clear on that point.  See Bowers v. Shinseki, No. 2013-7087, ____ F.3d ____ (Fed. Cir. decided Apr. 17, 2014).

As the decedent did not have active military, naval, or air service, and was not disabled from a disease or injury incurred in line of duty during his period of ACDUTRA; he did not attain "Veteran status."  The law is dispositive on this question.  Therefore, the appeal must be denied based on the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

DIC, Death Pension, and Accrued Benefits

DIC and nonservice-connected death pension benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.  Further, an individual entitled to accrued benefits may be paid periodic monetary benefits to which a Veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

As the decedent was not a Veteran, the appellant is not a surviving spouse of a Veteran, and not a proper claimant for VA DIC and death pension benefits.  Therefore, the analysis does not need to proceed any further (i.e., addressing the cause of the decedent's death or whether he served during a period of war).  The law is dispositive, and the claims for these benefits must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As the decedent was not a Veteran, accrued benefits based on his entitlement as such are clearly not payable.  On this issue also the law is dispositive, and the appeal must be denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 430.  Therefore, there is no need to address further requirements for payment of accrued benefits, such as whether the decedent had a claim pending or entitlement to unpaid benefits when he died (see 38 U.S.C.A. § 5121(a); Jones v. West, 136 F.3d 1296 (1998)) or whether the claim for accrued benefits was timely filed (38 C.F.R. § 3.1000(c)).


ORDER

The appeal to establish Veteran status for the appellant's deceased spouse and her basic eligibility for VA benefits to include DIC and death pension, and entitlement to accrued benefits is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


